Citation Nr: 0511674	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1973.  This case initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico 
which confirmed and continued a previous denial of service 
connection for PTSD.  In January 2003 the Board determined 
that evidence received since a March 1993 rating decision 
denying service connection for post-traumatic stress disorder 
(PTSD) was new and material, reopened the claim, and ordered 
development under authority then in effect.  In August 2003, 
as the authority for the Board to arrange for development of 
evidence was rescinded, the development order was converted 
to a remand.

An August 2004 rating decision denied the veteran's claims 
seeking service connection for bipolar disorder and for 
residuals of Agent Orange exposure.  Those denials have not 
been appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
notice requirements of the VCAA and implementing regulations 
appear to be met.  

The results of the development ordered in January 2003 (and 
in a remand in August 2003) suggested further development 
which has not been accomplished.  Specifically, the veteran 
claims that he has PTSD as a result of combat and other 
traumatic experiences in Vietnam.  He asserts that he came 
under daily mortar and rocket fire while serving with the 
63rd signal battalion (337th signal company) in Vietnam 
between November 1969 to November 1970.  Pursuant to 
development ordered by the Board, the U.S. Armed Services 
Center for Unit Records Research has confirmed that during 
the period of time the veteran was in Vietnam, the 63rd 
signal battalion came under "almost daily rocket attacks."  
Diagnoses listed in clinical records in the file include 
PTSD.  A VA psychologist and a private physician have opined 
that the veteran has PTSD due, at least in part, to his 
experiences in Vietnam.

In Cohen v. Brown, 10 Vet. App. 128, at 140, 141 (1997), the 
Court held that the sufficiency of a stressor was a clinical 
determination for an examining mental health professional.  
Hence, a VA psychiatric examination is necessary.  

Accordingly, the case is again remanded for the following:  

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether, as likely as not, he has PTSD 
(under DSM-IV criteria) related to a 
confirmed stressor (coming under daily 
mortar and rocket fire attack).  His 
claim folders must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
specifically determine whether the 
veteran has PTSD and if so, whether the 
PTSD is based on the confirmed stressor 
of coming under daily mortar fire.  The 
examiner must explain in detail the 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record.  

2.  The RO should review the claim.  If 
it remains denied, the appellant should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


